Matter of Czeizinger (Czeizinger) (2018 NY Slip Op 02988)





Matter of Czeizinger (Czeizinger)


2018 NY Slip Op 02988


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, AND WINSLOW, JJ.


469 CA 17-00204

[*1]IN THE MATTER OF THE ACCOUNTING BY DONALD K. CZEIZINGER, AS ADMINISTRATOR OF THE ESTATE OF FREDERICK D. CZEIZINGER, DECEASED, PETITIONER-RESPONDENT. TINA CHAMBLISS-PARTEE, OBJECTANT-APPELLANT; ROBERT F. BALDWIN, JR., GUARDIAN AD LITEM OF FREDERICK DONALD CZEIZINGER, DECEASED, RESPONDENT. 


TINA CHAMBLISS-PARTEE, OBJECTANT-APPELLANT PRO SE.

	Appeal from an order of the Surrogate's Court, Onondaga County (Ava S. Raphael, S.), entered December 20, 2016. The order settled a record on appeal. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court